DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-15 and 17 directed to an invention non-elected without traverse.  Accordingly, claims 14-15 and 17 been cancelled.

Allowable Subject Matter
Claims 1-6, 8-13 and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6 and 8-13, the prior art, alone or in combination, fails to teach or suggest a heating element thermally coupled to the conductive loop.
Regarding claims 36-40, the prior art, alone or in combination, fails to teach or suggest a reduction in current in the input channel, when the device is operated in a superconductive mode, increases current crowding at the intersection region and cause the formation of a measurable resistance in a portion of the input channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amin et al. (U.S. Patent No. 6,919,579) teaches a 3-terminal superconducting device.  McCaughan et al (U.S. Publication No. 2016/0028403) teaches another 3-terminal superconducting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SELIM U AHMED/Primary Examiner, Art Unit 2896